NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSCOE CHAMBERS,                                No. 18-55946

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03470-MWF-KES

 v.
                                                MEMORANDUM*
TIM LASKE; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Roscoe Chambers, a federal prisoner, appeals pro se from the district court’s

judgment dismissing his action alleging due process claims under the Federal Tort

Claims Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 42 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Chambers’s action because Chambers

failed to allege facts sufficient to state any cognizable claim for relief. See Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief); Portman v. County of Santa Clara, 995 F.2d 898,

904 (9th Cir. 1993) (elements of procedural due process claim).

      AFFIRMED.




                                            2                                     18-55946